DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Official Action considers the response filed 11/25/2022.

Claims 4, 5, 12, 13, 16, and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/2022.

Claims 1-6, 8-10, 12, 13, and 16-18 are pending.

Claims 1-3, 6, 8-10, and 18 are examined.

It is noted that “SCL25A11”, “OGC”, and “mitochondrial 2-oxoglutarate/malate carrier” are equivalents. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capobianco et al (Biochemistry, Vol.35:8974-8980, 1996).
Applicant admits on page 13, lines 12-14, that Capobianco et al disclose N-(1-pyrenyl)maleimide  and mercurial agents are SLC25A11 inhibitors and were known before the invention.  

Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the compounds disclosed by Capobianco et al were not identified as an anticancer agent, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of the compounds as anticancer agents) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore the claims are compound claims and not a method claim where such arguments might have merit.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Cancer Letters Vol.378 2016, 7 pages).
Wang et al have disclosed the use aminooxyacetic acid in the treatment of breast cancer cells and in the treatment C6 glioma cells. See entire reference.

Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. Applicant argues that the deletion of “aminooxyacetic acid” from claim 6 overcomes the rejection. It is noted that claims 1-3 embrace aminooxyacetic acid since it is an inhibitor of MAT.
The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Cancer Letters Vol.378 2016, 7 pages) in view of Trujillo et al (US 20170312339) and Quian et al (US20160046721).
Wang et al have disclosed the use of aminooxyacetic acid as an inhibitor of MAS in the treatment of breast cancer cells and in the treatment C6 glioma cells. Wang et al do not specifically teach the use of anticancer agents in combination with aminooxyacetic acid in the treatment of cancer. 
However, they do teach that MAS inhibitors can be used in the treatment of cancer and furthermore it was well known and routine in the art to utilize combination therapies in the treatment of cancers. The examiner offers Trujillo et al and Quian et al as evidence. See the claims. 
It would have been obvious to utilize MAS inhibitors in the treatment of cancer since it was specifically suggested to do so. It would further have been obvious to combine such inhibitors with other known cancer treatments since it was a routine endeavor at the time the application was effectively filed.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the invention was effectively filed.

Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. Applicant argues that since the prior art does not teach MAT, there would be no motivation to combine the references. It is noted that there is no need to consider MAT in the above rejection in the context applicant argues since the compound at hand was known in the prior art for treating cancer. One in the art would not consider MAT in combining known anticancer agents.
Applicant is also directed to MPEP
2144.06    Art Recognized Equivalence for the Same Purpose [R-08.2012]
I.    COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
 The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635